Citation Nr: 0702138	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-17 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for depressive 
disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right patellofemoral pain syndrome.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to April 
1997; he received an other-than-honorable discharge from this 
service.  In March 2001 the Navy recharacterized his service 
from August 1988 to February 1993 as honorable.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2004, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, for additional development.  A 
March 2006 rating decision assigned an earlier effective date 
of July 2001 to the grant of service connection for right 
patellofemoral syndrome.  The rating decision noted that this 
was in accordance with the February 2004 remand, which 
questioned the original effective date of March 2002.  The 
veteran did not disagree with the effective date of July 2001 
and thus no effective date claim is before the Board at this 
time.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, indicates that 
the veteran's major depressive disorder results in total 
occupational and social impairment.  

2.  The competent medical evidence, overall, indicates that 
the veteran's right patellofemoral pain syndrome does not 
result in compensable limitation of motion or slight 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9434 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for right patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5260 and 5261 (2006); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


Depressive Disorder

The rating schedule provides that a 50 percent evaluation for 
depressive disorder is warranted by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9434.

A 70 percent evaluation for depressive disorder is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9434.

A 100 percent evaluation for depressive disorder is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Diagnostic Code 9434.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

According to the GAF Scale, a score between 41 and 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in 
original).  DSM-IV at 32; 38 C.F.R.  § 4.125.  

The Board is aware that the record (which includes VA and 
private outpatient treatment records, and reports of VA 
psychiatric examinations conducted in April 2002 and October 
2004) fails to show certain diagnostic criteria 
characterizing a100 percent evaluation: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own 
name.  Diagnostic Code 9411.  

Overall, however, the Board finds that the foregoing is 
outweighed by evidence showing that the veteran has total 
occupational and social impairment due to such symptoms as 
grossly inappropriate behavior, persistent danger of hurting 
self or others, and intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  This evidence, discussed below, supports 
a 100 percent evaluation for depressive disorder.  

A March 2002 VA outpatient treatment record notes that the 
veteran quit his job with the police due to long hours 
standing, as well as the anxiety and agitation he felt at 
work.  A July 2003 VA outpatient treatment record provides 
that the veteran was very depressed and could no longer work 
in security.

The report of an April 2002 VA psychiatric examination 
provides that the veteran reported he no longer worked as a 
clerk at a VA medical center because "I was disrespectful 
and I didn't follow instructions."  The Axis I diagnosis was 
major depression, recurrent, severe.  The Axis V GAF score 
was 45.  The examiner summarized that the veteran presented 
with depressed mood, poor sleep, vague suicidal thoughts, 
poor concentration, low self-esteem, and social withdrawal 
with anhedonia.  These symptoms were severe.  The veteran 
became agitated easily which led to difficulties at work 
resulting in termination of employment.  

The veteran's spouse stated in an October 2004 statement that 
he had problems with anger and his temper outside of the 
house.  His behavior forced them to keep moving to a new 
place.  She also had to help him with hygiene as sometimes he 
did not want to do anything.  

The report of an October 2004 VA psychiatric examination 
provides an Axis I diagnosis of major depressive disorder, 
chronic.  The Axis VA GAF score was 45.  The examiner 
commented that based on the veteran's examination and 
history, it appeared that he would need to develop more 
tolerance for frustration as he interacted with people and be 
less angry in order to be gainfully employed.  His sleep 
disorder certainly would interfere with a restful night and 
being fully functional the next day.  As he was, his 
psychiatric condition was negatively influencing his ability 
to work.  

An October 2005 private psychiatric report provides that the 
veteran was not working but had worked with the VA police 
department.  He could not sleep and was very paranoid.  He 
had a security camera outside the house which he always 
watched because he thought people were trying to enter it.  
On examination, the veteran's thought content was centered on 
his poor impulse control, irritability and conduct, and how 
they affected him and his family.  The Axis I diagnosis was 
major chronic severe depressive disorder.  The actual and 
previous GAF score was 45.  

This evidence, overall, shows that the veteran's depressive 
disorder results in total occupational and social impairment.  
Diagnostic Code 9434.  The Board finds that this evidence is 
very probative, as it includes lay testimony from the 
veteran's wife, reports of psychiatric examinations conducted 
for rating purposes, and medical records made in the context 
of psychiatric treatment.  In addition, the veteran's GAF 
scores of 45 signify that he is unemployable for purposes of 
psychiatric treatment and evaluation.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Overall, the evidence shows that the veteran's service-
connected depressive disorder results in total occupational 
and social impairment.  The claim is granted.     

Right Patellofemoral Syndrome

During the appeal, the RO has associated several different 
diagnostic codes with this disability, including Diagnostic 
Codes 5010 (traumatic arthritis), 5021 (myositis), and 5271-
5257 (limitation of motion of the ankle - impairment of the 
knee).  The Board will address all applicable/pertinent 
diagnostic codes.  38 C.F.R. § 4.20 (2006).

The Rating Schedule provides that slight recurrent 
subluxation or instability of the knee warrants a 10 percent 
evaluation, and moderate recurrent subluxation or instability 
of the knee is rated 20 percent.  Diagnostic Code 5257.

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, while limitation to 30 degrees warrants a 
20 percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 10 degrees warrants a 10 percent 
evaluation, while limitation to 15 degrees is rated 20 
percent.  Diagnostic Code 5261.  Separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same knee joint.  See VAOPGCPREC 9-
2004.

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. § 
4.71a.

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

VA treatment records show that the veteran complained of 
bilateral knee pain during the appeal period and made various 
reports that pain precluded standing or walking for long 
periods and thus he was unable to work.  Private psychiatric 
reports dated in 2005 and 2006 refer to various orthopedic 
conditions and treatment of an unspecified knee.  

The report of a May 2002 VA examination provides that the 
veteran complained of pain in the right knee and right ankle.  
He no longer worked at his job at a VA Medical Center (VAMC) 
because he was unable to stand for 10-12 hours.  Range of 
motion of the [right] knee was from zero to 120 degrees.  
There was subpatellar pain on patellar grinding and he had 
pain on the articular surface of the patella to palpation, 
both medial and lateral aspects.  The pertinent diagnosis was 
patellofemoral syndrome of the right knee.  Diagnoses of the 
right foot and ankle were also provided.  The examiner 
commented that the veteran was able to do most of the 
activities of daily living without too much of a problem, 
except that standing and walking did cause pain and problems 
if he had to do it for extended periods of time.  The veteran 
did get an increase in his impairment when he got acute 
attacks of pain and it did appear to be a fatigue factor with 
respect to his right ankle.  

The report of an October 2004 VA examination provides that 
the veteran had not worked since 2001, due to knee and feet 
pain and an inability to do prolonged standing and walking.  
That year he had worked as a clerk for VA as a security 
officer.  On physical examination, the veteran had no 
ligamentous instability in either antero-posterior or medio-
lateral plane.  Lachman's, Patrick's and McMurray's tests 
were negative.  Range of motion of the service-connected 
right knee was from zero to 110 degrees without pain, and 
range of motion of the non-service-connected left knee was 
from zero to 100 degrees, with pain at 80 degrees.  The 
pertinent diagnosis was chondromalacia of both patellas.  The 
examiner commented that the veteran's ability to obtain and 
maintain employment would be restricted because of the 
limitation on the length of time that he could stand or walk.  
Repetitive motion of the non-service-connected left knee 
would decrease his range of motion by 10 percent.  Repetitive 
motion of the service-connected right knee should not affect 
it.  

The post-service medical record, as a whole, is found to 
provide evidence against this claim, indicating a disorder 
that does not meet the next higher evaluation.  The pertinent 
objective medical evidence simply does not show limitation of 
right knee motion warranting a 20 percent evaluation, even 
with consideration of pain under Diagnostic Code 5260 or 
5261.  The pertinent medical evidence also constitutes 
evidence against a 10 percent evaluation for instability or 
subluxation under Diagnostic Code 5257; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

The Board recognizes that the record includes complaints of 
bilateral knee pain.  The Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right knee disability are contemplated in the 
current 10 percent evaluation.  There is no indication that 
pain has caused functional loss of the right knee greater 
than that already contemplated by the current 10 percent 
evaluation.  In fact, the VA examination reports set forth 
above reflect that the veteran's right knee is not the cause 
of his inability to stand for long periods of time.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the veteran's 
right knee disability, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
While the veteran has reported to medical care providers and 
medical examiners that he stopped working at a VAMC because 
pain prevented him from standing for long periods of time, 
the 2002 and 2004 VA examination reports make it clear that 
such an inability is to due to orthopedic conditions other 
than his service-connected right knee.  Further, during an 
April 2002 VA psychiatric examination, the veteran reported 
he no longer worked as a clerk at a VA medical center because 
"I was disrespectful and I didn't follow instructions."  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to the claimed increased 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to the veteran's claim for an increased 
evaluation for depressive disorder, a review of the claims 
folder reveals compliance with the duty to notify and the 
duty to assist.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R.  § 3.159 (2006).  In the event any noncompliance is 
found, the Board observes that, given the completely 
favorable disposition of this appeal, it does not result in 
any prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

With respect to the veteran's claim for an increased initial 
evaluation for right patellofemoral pain syndrome, the RO 
sent correspondence in February 2004 and May 2006; a rating 
decision dated in May 2002; a statement of the case dated in 
November 2002; and supplemental statements of the case dated 
in January 2006 and August 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The May 2006 correspondence provided Dingess notice.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant this claim.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

A 100 percent evaluation for depressive disorder is granted, 
subject to the rules and regulations governing the award of 
monetary benefits.

An initial evaluation in excess of 10 for right 
patellofemoral pain syndrome is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


